
	
		III
		110th CONGRESS
		2d Session
		S. RES. 546
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2008
			Mr. Thune (for himself
			 and Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 2008 as National
		  Physical Fitness and Sports Month and the week of May 1 through May 7,
		  2008, as National Physical Education and Sports
		  Week.
	
	
		Whereas regular physical activity helps increase
			 endurance, strengthen bones and muscles, control weight, and reduce anxiety and
			 stress, and may improve blood pressure and cholesterol levels;
		Whereas about 2/3 of young people in
			 the ninth through 12th grades do not engage in recommended levels of physical
			 activity, and daily participation in high school physical education classes has
			 declined over the last 7 years;
		Whereas 39 percent of adults report they are not
			 physically active, and only 3 in 10 adults engage in the recommended amount of
			 physical activity;
		Whereas, in 2004, more than 9,000,000 children and
			 adolescents in the United States between the ages of 6 and 19 were considered
			 overweight;
		Whereas obesity and inactivity are 2 major risk factors
			 for developing type 2 diabetes, a disease that affects millions of people in
			 the United States;
		Whereas many chronic diseases may be prevented by living a
			 healthy lifestyle that includes regular physical activity and a balanced
			 diet;
		Whereas, according to the Centers for Disease Control and
			 Prevention, the American Heart Association, and the American College of Sports
			 Medicine, minimum physical activity for adults consists of moderate activity
			 for 30 minutes 5 days a week or vigorous activity for 20 minutes 3 days a
			 week;
		Whereas, according to a 1996 report by the Surgeon
			 General, positive experiences with physical activity at a young age help to lay
			 the foundation for being active throughout life;
		Whereas the President's Council on Physical Fitness and
			 Sports promotes regular physical activity to achieve and maintain good health
			 and to prevent chronic disease and offers motivational tools through the
			 President's Challenge program for people of all ages to track physical
			 activity; and
		Whereas the month of May has been recognized since 1983 as
			 National Physical Fitness and Sports Month to encourage physical fitness and
			 activity and to promote health in children and adults of all ages: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates—
				(A)May 2008 as
			 National Physical Fitness and Sports Month; and
				(B)the week of May 1
			 through May 7, 2008, as National Physical Education and Sports
			 Week; and
				(2)encourages the
			 people of the United States to observe the month and the week with appropriate
			 ceremonies and activities.
			
